Citation Nr: 0801106	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In the May 2004 decision, among other things, the RO denied 
service connection for tinnitus, to include hearing loss.  
This was so despite the fact that the veteran filed a claim 
only for tinnitus.  In any event, a claim of service 
connection for hearing loss is properly before the Board.  
Because tinnitus and hearing loss are two distinct 
disabilities, the Board finds that the issues should be 
separately adjudicated.  Thus, they have been re-
characterized on the title page.


FINDINGS OF FACT

1.  The veteran does not have a left arm disability that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.

2.  The veteran does not have a lung disability that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.

3.  The veteran does not have an eye disability that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.

4.  The veteran does not have hearing loss that is 
attributable to his active military service.

5.  The veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a left arm disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a left arm disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).

2.  The veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a lung disability is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007); 38 C.F.R. § 3.310 (2006).

3.  The veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; an eye disability is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007); 38 C.F.R. § 3.310 (2006).

4.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

5.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through May 2003, August 2003, and March 
2005 notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claims, including the claims pertaining to 
secondary service connection.  By a March 2006 notice letter, 
the RO provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claims, the claims were 
properly re-adjudicated in June 2006, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

(The Board notes that the RO received additional treatment 
records and examination reports from the VA Medical Center 
(VAMC) in St. Louis, Missouri, subsequent to the issuance of 
a supplemental statement of the case in June 2006.  The RO 
has not considered this evidence with respect to the 
veteran's claims on appeal.  In reviewing the evidence, 
however, the Board finds that the records and examination 
reports pertain to other claims that the veteran filed that 
are not currently on appeal.  The RO considered the evidence 
with respect to the other claims.  As such, the evidence is 
not pertinent additional evidence, and a remand for 
consideration of the evidence by the RO with respect to the 
veteran's claims on appeal is not warranted.  See 38 C.F.R. 
§§ 19.31, 19.37 (2007).)

The Board also finds that the May 2003, August 2003, and 
March 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The veteran was also 
told to send in any evidence in his possession that pertained 
to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the St. Louis 
VAMC and its associated outpatient clinics.  Additionally, in 
November 2003, January 2004, and February 2004, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  Furthermore, the veteran was 
provided an opportunity to testify at a hearing.  Although he 
initially requested the hearing, he canceled the hearing in 
August 2006.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

Left Arm Disability

The veteran asserts that he has a left arm disability that is 
manifested by tingling and numbness.  He believes that such a 
disability was caused by his service-connected diabetes 
mellitus.  Thus, the veteran contends that service connection 
is warranted on a secondary basis.

A review of the veteran's service medical records reveals 
that the veteran had no complaints or symptoms of a left arm 
disability during his active military service.  Post-service 
medical records document a fracture of the left ulna in 
January 1971.  A November 1972 VA examination report 
indicates that the left ulna had healed by that time.  Recent 
treatment records from the St. Louis VAMC reflect complaints 
of left arm and wrist pain since at least 1996.  X-rays of 
the left wrist, taken in December 1996 and July 1997, were 
normal.  The veteran has received intermittent treatment for 
pain, numbness, and tingling of the left arm since that time.  
The record also reflects that the veteran was first diagnosed 
with diabetes mellitus in March 2003.

In February 2004, the veteran underwent VA examination in 
connection with the claim.  Motor nerve conduction studies of 
the left median and ulnar nerves were normal.  The associated 
report indicates that there was no electrophysiological 
evidence of carpal tunnel syndrome on the left upper 
extremity.  The examiner also found that the veteran's 
sensation was intact.  The examiner diagnosed the veteran 
with intermittent numbness of the left arm.  The examiner 
stated that the symptoms were better since the veteran had a 
coronary artery stent placement.  The examiner reiterated 
that there was no clinical or electrophysiological evidence 
of peripheral neuropathy or carpal tunnel syndrome involving 
the veteran's left upper extremity.  The examiner concluded 
that it was possible that some of the symptoms were related 
to cardiac ischemia.

In consideration of the evidence of record, the Board finds 
that service connection for a left arm disability is not 
warranted.  The veteran has not been clinically diagnosed 
with any disability of the left arm that is manifested by 
pain, numbness, and tingling.  Disabilities indicative of 
such symptoms, such as peripheral neuropathy and carpal 
tunnel syndrome, were not found on thorough examination.  
Although the veteran is competent to identify the symptoms he 
is experiencing, the objective evidence has not confirmed the 
existence of a left arm disability.  Even the post-service 
fracture of the left ulna from January 1971 healed according 
to contemporaneous records.  Moreover, in addition to the 
absence of a clinically diagnosed disability, the record is 
devoid of competent medical evidence linking a left arm 
disability to diabetes mellitus.  The VA examiner even 
postulated that the symptoms were a result of cardiac 
ischemia.  Although not dispositive, because the veteran was 
first diagnosed with diabetes mellitus approximately seven 
years after his first complaints of left arm symptoms, the 
evidence suggests that the veteran's diabetes mellitus did 
not proximately cause his left arm symptoms.  Consequently, 
without sufficient evidence that the veteran has a left arm 
disability that is proximately due to or made worse by 
service-connected diabetes mellitus, service connection is 
not warranted on a secondary basis.

The Board also finds that evidence does not suggest that the 
veteran has a left arm disability that is related to his 
active military service.  As noted, the service medical 
records are negative for an event, injury or disease 
involving the left arm.  In fact, the veteran does not 
contend that his alleged left arm problems are related to 
service.  Therefore, service connection is not warranted for 
a left arm disability.

Lung Disability

The veteran also contends that he has a lung disability that 
is related to his service-connected diabetes mellitus.  Post-
service medical records indicate that the veteran was first 
diagnosed with chronic obstructive pulmonary disease (COPD) 
and emphysema in 1996.  Since that time, the veteran has been 
prescribed inhalers for treatment.  In a July 1997 VA 
examination report, the veteran was diagnosed with moderate 
COPD and a forty-year history of tobacco use was noted at 
that time.  

In January 2004, the veteran was afforded an examination in 
connection with the claim.  The examiner accurately noted the 
veteran's history with respect to his lung disability.  The 
examiner diagnosed the veteran with COPD.  The examiner gave 
the opinion that it was not likely that the lung condition 
that the veteran had was secondary to diabetes.  The 
reasoning was that diabetes was diagnosed in March 2003 and 
the veteran was already on inhalers in 1996.  Therefore, the 
examiner reiterated, it was not likely that the lung 
condition was secondary to diabetes.

In light of the January 2004 opinion and the other medical 
evidence of record, the Board finds that the veteran does not 
have a lung disability that was proximately caused by his 
service-connected diabetes mellitus.  There is no other 
competent medical evidence contradictory to the January 2004 
VA opinion.  The opinion was issued after a review of the 
claims file and an examination of the veteran; thus it has 
substantial probative value.  Additionally, the record is 
devoid of medical evidence suggesting the veteran's lung 
disability was made worse by his diabetes mellitus.  
Consequently, without sufficient evidence that the veteran's 
lung disability is proximately due to or made worse by 
service-connected diabetes mellitus, service connection is 
not warranted on a secondary basis.

The Board also finds that evidence does not suggest that the 
veteran's lung disability is related to his active military 
service.  Service medical records are negative for complaints 
or symptoms involving the lungs.  As noted, the veteran was 
not diagnosed with COPD until approximately 25 years after 
his separation from military service.  Similar to the left 
arm claim, the veteran does not contend that his lung 
disability is related to service.  Therefore, service 
connection is not warranted for a lung disability.

Eye Disability

In addition to the left arm and lung claims, the veteran 
contends that he should be awarded service connection for an 
eye disability secondary to his service-connected diabetes 
mellitus.  

The veteran's service medical records document a history of 
myopia on his entrance examination in November 1966.  His 
visual acuity was correctable to 20/20 bilaterally during 
both his entrance and separation examinations.  The Board 
notes that generally, absent a connection to trauma, 
refractive error shown on examination is not a disability for 
which compensation may be authorized because it is not a 
disease or injury within the meaning of applicable law.  
38 C.F.R. §§ 3.303(c), 4.9 (2007).

Post-service medical records show that during a May 1996 VA 
examination, the veteran had satisfactory vision with 
glasses.  His eyes were otherwise normal.  In July 1997 VA 
examination report, there were no abnormalities found after 
an examination of the veteran's eyes.

Symptoms, other than refractive error, were first noted 
during an optometry consultation at the St. Louis VAMC in 
April 2003.  The purpose of the consultation was to provide a 
diabetic eye examination after the then recent diagnosis of 
diabetes mellitus.  The veteran had complaints of diplopia 
over the past six months.  After examining the veteran, the 
optometrist provided an assessment of:  possible glaucoma 
based on suspicious optical nerve heads; chorioretinal 
atrophy of the right eye; benign papillomas; refractive 
error; and diabetes mellitus without retinopathy.

In January 2004, the veteran was examined by a VA optometrist 
in connection to the claim.  The veteran complained of 
decreased uncorrected vision and occasional watery eyes.  The 
examiner reviewed the April 2003 note and stated that it 
revealed no diabetic complications.  On examination, the 
examiner stated that the veteran manifested no diabetic 
retinopathy and his visual acuities remained a corrected 
20/20 in both eyes.  

Based on the evidence of record, the Board finds that the 
veteran does not have an eye disability that is proximately 
caused or made worse by his service-connected diabetes 
mellitus.  Both the April 2003 consultation and the January 
2004 examination clearly show that the veteran does not have 
any diabetic complications of the eye.  While some objective 
manifestations are documented, they were not related to the 
veteran's diabetes mellitus by the medical professionals.  
Thus, the evidence indicates that any current eye symptoms 
were not proximately caused or made worse by service-
connected diabetes mellitus.  Consequently, service 
connection is not warranted on a secondary basis.

Service connection is also not warranted because the veteran 
does not have an eye disability that is related to his active 
military service.  As with his claims involving the left arm 
and lungs, the veteran does not contend that he has an eye 
disability as a result of service.  In the veteran's case, 
refractive error was noted on his military entrance 
examination.  At no time has a medical professional related 
the veteran's refractive error to an in-service event, 
injury, or disease involving the eyes.  Thus, the veteran's 
refractive error is not a disability for which service 
connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9.

Hearing Loss

The veteran asserts that he was exposed to loud noise during 
active military service.  Specifically, he alleges that he 
was exposed to rifle, 50 caliber, and mortar fire while he 
was stationed in the Republic of Vietnam.  Although the 
veteran did not file a claim for service connection, the RO 
adjudicated the issue of hearing loss.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

A review of the veteran's service medical records reveals 
that he had normal hearing on his entrance and separation 
examinations.  This is so under both ISO-1964 and ASA-1951 
standards.  There were no documented complaints or symptoms 
of noise exposure or hearing loss during the veteran's period 
of service.  Even so, the veteran likely experienced the 
noise exposure as contended.  The veteran's service personnel 
records show that his principal duty while he was stationed 
in Vietnam was as a pioneer.  He was attached to both the 7th 
and 9th Infantry Divisions.  The records indicate that the 
veteran participated in the Vietnam Counteroffensive Phase 
III campaign.  Thus, he likely was exposed to arms and mortar 
fire.  Experiencing noise from mortar fire is also supported 
by the RO's finding that the veteran came under mortar fire 
in April 1968 in Dong Tam, Vietnam.  That finding was set 
forth in a separate claim for post-traumatic stress disorder 
that is not currently before the Board.  While the evidence 
supports the veteran's contention that he was exposed to loud 
noise during service, there must also be competent medical 
evidence relating any current hearing loss to the in-service 
noise exposure in order for service connection to be 
warranted.

Post-service VA treatment records first reflect a complaint 
of hearing loss in April 1994.  However, it was determined 
that the veteran had an ear infection at that time.  He was 
diagnosed with otitis externa of the left ear.  In a May 1996 
examination, the veteran's auditory acuity was found to be 
within normal limits and there was no infection.  During a 
July 1997 examination, no abnormalities were noted regarding 
the ears.

In November 2003, the veteran underwent VA audiological 
testing in connection with the claim.  The examiner noted a 
3-year history of hearing loss for the veteran.  Audiometric 
testing showed that the veteran had impaired hearing for VA 
purposes in the right ear.  The veteran did not have impaired 
hearing in the left ear based on the audiometric data or 
speech recognition scores using the Maryland CNC Test.  
Nonetheless, the examiner diagnosed the veteran with 
asymmetric bilateral sensorineural hearing loss.  The 
examiner gave the opinion that the veteran's hearing loss was 
not at least as likely as not related to military service.  
The examiner reasoned that the veteran's hearing was normal 
during service and the veteran did not have complaints of 
hearing loss until over thirty years later.  Particularly 
concerning the left ear, the examiner stated that the 
veteran's hearing was essentially unchanged since service.

The Board finds the November 2003 opinion to be persuasive on 
the matter of a nexus between the veteran's hearing loss and 
the noise exposure during active military service.  The 
opinion is supported by the absence of any complaints of 
hearing loss for over thirty years after separation from 
service and the normal examinations prior to the November 
2003 examination.  There being no competent medical evidence 
to the contrary, the Board finds that the veteran's hearing 
loss is not attributable to his military service.  Moreover, 
despite the diagnosis provided by that examiner, it has not 
been shown that the veteran has hearing impairment of the 
left ear as defined in 38 C.F.R. § 3.385.  Therefore, service 
connection for hearing loss is not warranted.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, 
sensorineural hearing loss was first diagnosed in November 
2003, which was over thirty years after the veteran's 
separation from military service.  Thus, service connection 
is not warranted for sensorineural hearing loss on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Tinnitus

Similar to his hearing loss claim, the veteran contends that 
service connection should be awarded for tinnitus.  He 
asserts that he has tinnitus and it was the result of the 
same noise exposure during military service-rifle, 50-
caliber, and mortar fire.

A diagnosis of tinnitus was first documented in the November 
2003 VA examination report.  Like hearing loss, the veteran 
reported that he had experienced tinnitus for three years.  
Using the same rationale that was used for hearing loss, the 
examiner gave the opinion that it was not as likely as not 
that the veteran's current tinnitus was related to his 
military service.  Based on this uncontradicted medical 
opinion and the many years that passed prior to the veteran's 
first complaint of tinnitus, the Board finds that the veteran 
does not have tinnitus that is attributable to his active 
military service.  Therefore, service connection is not 
warranted.

Conclusion

The Board has considered the veteran's written contentions 
with regard to his claims of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that service connection should be warranted, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the diagnosis and etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for a left arm disability, lung 
disability, eye disability, hearing loss, and tinnitus must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a left arm disability is denied.

Service connection for a lung disability is denied.

Service connection for an eye disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


